OPINION OF THE COURT
Per Curiam.
The above-named attorney was admitted to practice by this Court on June 26, 1980, and is currently in good standing. She has submitted an affidavit requesting that this Court accept her resignation from the practice of law in New York because she no longer wishes to maintain her attorney registration in this State. She states in her affidavit that she relocated her residence and law practice to the State of Texas in 1983, has not practiced law in New York since that time, and has no *237intention of returning to New York. There are no complaints pending against her.
We grant the application and direct that her name be removed from the roll of attorneys.
Denman, P. J., Green, Pine, Lawton and Fallon, JJ., concur.
Resignation accepted, and name removed from roll of attorneys.